Citation Nr: 1453428	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-11 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a schedular disability rating higher than 60 percent for diabetes mellitus with hypertension.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In January 2013, the Veteran testified by videoconference from the Cleveland RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus with hypertension disability has required insulin, a restricted diet, and regulation of activities throughout the appeal period; but it has not led to episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year, nor weekly visits to a diabetic care provider (plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated); and his hypertension is characterized by diastolic blood pressure predominantly below 100 and by systolic blood pressure predominantly below 160.

2.  The Veteran has a single disability (diabetes) rated as 60 percent disabling, and a combined evaluation for compensation of 90 percent; he is unemployed; and the weight of the evidence indicates that his service-connected diabetes and its service-connected complications render him unable to secure and follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating higher than 60 percent for diabetes mellitus with hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.104 (Diagnostic Code 7101), 4.119 (Diagnostic Code 7913) (2014).

2.  The criteria for a grant of TDIU are met.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in October 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

All relevant facts have been properly developed, and all evidence necessary for resolution of the appeals for an increased rating for diabetes has been obtained.  The Veteran's VA and private medical records have been obtained.  In addition, in June 2010 he was afforded a VA diabetes examination.  The Board has reviewed the examination report and finds that it is adequate because the examiner reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran; reported all findings in detail; and provided detailed rationale in support of the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical examination and opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.').    

In addition, the Veteran testified before the undersigned Veterans Law Judge in January 2013 regarding his claim for an increased rating.  During that hearing he was assisted by an accredited representative from the Veterans of Foreign Wars organization.  The representative, and the Veterans Law Judge, asked questions to ascertain the severity of the Veteran's symptoms and their impact on his functioning, as well as the nature of his diabetes treatment regime.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of those criteria; as evidenced by the questioning pursued by his representative and the Veteran's responses during the hearing.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative; and neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim, and no further assistance to develop the evidence is required. 

II.  Merits

In correspondence dated in October 2009 the Veteran requested a rating higher than 60 percent for his service-connected diabetes, and in a rating decision dated in October 2010 the RO denied the claim.  The Veteran has appealed.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Diabetes itself is evaluated under Diagnostic Code 7913.  The criteria for a 60 percent rating are diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119.  The highest rating of 100 percent is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Hypertension is rated under the hypertensive vascular disease (hypertension and isolated systolic hypertension) provisions of Diagnostic Code 7101, which provides for a 10 percent rating where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the minimum evaluation for an individual with a history of diastolic pressure is predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent rating is assigned where diastolic pressure is  predominantly 110 or more, or; systolic pressure is predominantly 200 or more; and a 40 percent rating is assigned where diastolic pressure is predominantly 120 or more.  Id.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  Id.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In addition, in a claim for increase, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 126 (2001); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Medical records, including the report of a VA diabetes mellitus examination in June 2010, show that while the Veteran's diabetes treatment regime includes more than one injection of insulin per day (see, e.g., June 2012 private hospital records), adherence to a regulated diet, and regulation of activities, the Veteran has not been hospitalized due to episodes of ketoacidosis or hypoglycemic reactions on three occasions in any year during the appeal period.  Although a VA physician asserts that "but for the Veteran's "continuous vigilance" the Veteran would most certainly require 3 or more hospitalizations per year (see February 2011 e-mail from the Dayton VAMC Chief of Diabetes Service), the Board is mindful that this vigilance is necessary for any person diagnosed with diabetes; that is, to follow his or her prescribed treatment regime in order to control his/her diabetes.  The Board accordingly does not find that the multiple hospitalizations criterion for a rating of 100 percent has been met.  

As for the alternative criterion of weekly visits to a diabetic care provider, there is no allegation or evidence of that.  Indeed, during his 2013 Board hearing the Veteran testified that he frequently sees diabetic care providers, but not weekly.  See Transcript, p. 10.  As the Veteran clearly has not been hospitalized, 3 times in any year, for episodes of ketoacidosis or hypoglycemic reactions during the appeal period, and as he does not see diabetic care providers on a weekly basis, the criteria for the highest schedular rating of 100 percent under Diagnostic Code 7913 are not met at any time during the appeal period; the benefit-of-the-doubt standard of proof does not apply (38 U.S.C.A. § 5107(b)); and a staged rating is not warranted.  See Hart, 21 Vet. App. 505.  

As for a higher or separate rating based on the diabetes' comorbid hypertension, there is an abundance of medical records dated throughout the appeal period, including VA and private medical records.  Perusal of these records reveal no instances of systolic blood pressure readings of 160 or more, or diastolic blood pressure readings of 100 or more at any time during the appeal period.  In addition, VA diabetes examination in June 2010 found diastolic pressure of no more than 80, and a highest systolic pressure (when the Veteran was supine) of 138.  This does not comport with schedular requirements for a compensable rating.  Further, while the Veteran does take medication for his hypertension, there is no evidence in the record of a history of diastolic pressure of predominantly at 100 or more.  Accordingly, the criteria for a separate compensable rating for hypertension are not met at any time during the appeal period.   

As for an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the assigned rating criteria reasonably describe the Veteran's symptoms and severity of the Veteran's diabetes mellitus disability picture, including the need for insulin multiple times per day, a restricted diet, and regulation of activities; and provide for a higher rating based on worse symptomatology; which is not shown in this case.  As the Veteran's symptoms are contemplated by the Rating Schedule, the assigned schedular rating is adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

That being said, the Board notes that with a rating of 60 percent for diabetes and a combined evaluation for compensation of 90 percent, the Veteran's service-connected disability picture meets the percentage criteria for consideration for TDIU.  See 38 C.F.R. § 4.16(a).  The evidence also shows that the Veteran has not worked since 2008 (see Hearing Transcript, p. 3), and during his 2013 Board hearing the Veteran described how his diabetes led to his job loss and continues to prevent him from attaining a new job.  His wife also testified regarding the impact of the Veteran's diabetes on his activities of daily living.  See also November 2009 statement from Veteran's spouse (informing that the Veteran was having some embarrassing incontinence due to "fluctuations in his sugars").  Based on the medical evidence of record reflecting the severity of the Veteran's diabetes, the Board finds the Veteran's testimony regarding his inability to obtain and sustain substantially gainful employment to be credible.  Further, in correspondence dated in February 2011 the aforementioned Chief of Diabetes Service remarked that the Veteran's diabetes, in addition to his other diabetic complications, "effectively disables [the Veteran] from productive work;" and the Board finds this opinion from an endocrine medicine expert, which is not contravened by any other competent medical evidence, to be persuasive.  Therefore, as the Veteran's service-connected disability picture meets the percentage standard for a grant of TDIU; as the Veteran is not employed; and as the weight of the evidence indicates that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected diabetes and its complications; the Board finds that the criteria for a grant of TDIU, over which it has jurisdiction in this case per Rice, are met.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, as part of a claim for increased compensation if entitlement to the disability upon which TDIU is based has already been found to be service connected).   


ORDER

A schedular disability rating higher than 60 percent for diabetes mellitus is denied.

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


